          Case 1:19-cr-00276-LO Document 36 Filed 12/03/19 Page 1 of 1 PageID# 123


                                                                                                                          ii.,    i
AO 470 (Rev.01/09) Order Scheduling a Detention Hearing                                                                          lii '
                                                                                                               DEC - 3 2019      i?r.
                                     United States District Court
                                                                     for the

                                                          Eastern District of Virginia

                  United States of America
                                V.                                             Case No. 1:19-cr-276
                        Vladimir Michei


                            Defendant

                                        ORDER SCHEDULING A DETENTION HEARING



          A detention hearing in this case is scheduled as follows:

Place: United States District Court                                            Courtroom No.: 301, 3rd Floor
        401  Courthouse Square
        Hu I ouuiiiiuuse; oquciie                                                                     \ ^\
         Alexandria, VA 22314                                                  Date and Time: I'Z \                  '2.pfnv
         IT IS ORDERED: Pending the hearing, the defendant is to be detained in the custody of the United States
marshal or any other authorized officer. The custodian must bring the defendant to the hearing at the time, date, and
place set forth above.




Date:          ^2/03l20^9                                                            JlCQ             /a/
                                                                                                 Ivan D. Davis
                                                                                         United States Magistrate Judge
